Citation Nr: 0900044	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO.  06-03 842	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for bilateral eye injury, claimed as due to Department of 
Veterans Affairs (VA) lack of proper care/negligence in 
providing ophthalmologic examination or treatment.  


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel






INTRODUCTION

The veteran served on active duty from July 1956 to 
October 1957.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In that rating decision, the RO denied entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151 (West 2002) for 
bilateral eye injury.  The veteran's disagreement with that 
decision led to this appeal, which the RO certified to the 
Board in 2006.  

At the time the appeal was certified to the Board, the 
veteran was represented by the Disabled American Veterans 
service organization.  In September 2008, the RO received a 
VA Form 21-22 appointing The American Legion as the veteran's 
representative.  In November 2008, The American Legion filed 
a motion with the Board to withdraw its representation of the 
veteran stating that as a matter of policy, The American 
Legion does not provide representation regarding issues with 
respect to which the veteran was represented by an attorney 
or other service organization after the issue has been 
certified on appeal to the Board.  

In a letter dated in November 2008, the Board advised the 
veteran that The American Legion had denied his request for 
representation, and the Board notified the veteran that he 
could represent himself, appoint a different veterans service 
organization, or could appoint an attorney or agent to 
represent him.  The Board explained that if it had not heard 
from him or his new representative within 30 days of the date 
of its letter, the Board would assume he wished to represent 
himself and resume its review of his appeal.  The veteran did 
not respond to the Board's November 2008 letter within the 
allotted time, and the Board will now proceed with its 
consideration of the appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In November 2004, the veteran filed a claim for compensation 
under the provisions of 38 U.S.C.A. § 1151, asserting that he 
sustained bilateral eye injury from treatment by a specific 
ophthalmologist at the VA Medical Center (VAMC) in 2001.  The 
veteran states that the ophthalmologist dilated his eyes and 
proceeded to poke them roughly.  The veteran states he was in 
such pain afterwards that his wife had to lead him out of the 
hospital that day.  He also states the pain was so severe 
afterwards that he had to go elsewhere for help because he 
was too afraid to return to the VA ophthalmologist.  The 
veteran says he would like some compensation for pain and the 
right eye is blurry and he sometimes has blurring and 
"sticket."  He also states that at times he has lots of 
pressure in his eyes and did not have this problem before.  
In a statement dated in October 2005, which was received at 
the RO in November 2005, the veteran said that he would 
identify the dates and locations and supply the chain of 
events if needed, but he has not done so.  

The earliest VA medical record in the file is dated in 
December 1999 and shows that at that time the veteran's 
complaints included sinus headaches and sinus congestion.  
After examination, the assessment included allergic rhinitis, 
and Allegra was prescribed.  When the veteran returned for 
follow-up in March 2000, he stated he had not taken Allegra 
because he had read some information that it was not good for 
patients with glaucoma.  He reported he had glaucoma and was 
on Ocupress, one percent, one drop in each eye, twice a day.  
The veteran said he needed a refill on his Ocupress, and a 
physician's assistant wrote the prescription.  The 
physician's assistant stated she looked up Allegra and could 
not find contraindication for patients with glaucoma; the 
physician's assistant also stated that she spoke with the 
pharmacist who also was unable to find information regarding 
Allegra being contraindicated in glaucoma patients.  

VA progress notes show the veteran was seen in the eye clinic 
in May 2000 and underwent an examination by a VA optometrist.  
Applanation tonometry was 17 in the right eye and 16 in the 
left eye.  Slit lamp examination revealed corneal arcus and 
nuclear sclerosis of the lenses.  Dilation revealed disc 
sharp, .3.  The assessment was "glaucoma by history, 
controlled, TC NS."  The optometrist continued carteolol 
(Ocupress).  The veteran returned in November 2000 for a 
check of intraocular pressures.  Applanation tonometry was 20 
in the right eye and 17 in the left eye.  The impression 
reported by the optometrist was probable control, but still 
intraocular pressures at upper end of range, and open angle 
glaucoma by history.  The plan was for the veteran to return 
to the clinic for visual field measurements, and he was to 
continue carteolol, twice a day, until then.  

In a VA eye clinic note dated in January 2001, the VA 
optometrist stated that applanation tonometry was 21 in the 
right eye and 22 in the left eye, right eye marginal, left 
eye decibels greatly reduced (-16.79) with loss of field in 
all quadrants.  The impression was open angle glaucoma by 
history, marginal control.  It was also noted the veteran had 
a vague history of trauma in the left eye.  The optometrist 
questioned whether loss of field in the left eye was from 
glaucoma/trauma and questioned whether intraocular pressure 
was low enough to prevent further field loss.  The 
optometrist noted that attempts to gather history from 
previous eye doctors were not helpful, and the plan was for a 
consultation with a VA ophthalmologist to evaluate glaucoma 
control and ascertain the cause of loss of field in the left 
eye.  

The veteran first visited the VA ophthalmologist in 
February 2001.  In the eye clinic progress note, the veteran 
was noted to have a history of glaucoma for four to five 
years, and it was noted he was on carteolol, both eyes, twice 
a day.  On examination, intraocular pressure was 22 in each 
eye.  The ophthalmologist said fields were "full to F/M."  
After dilation, he noted early cataracts in both eyes.  As to 
discs, he said "see drawing."  The impression reported by 
the ophthalmologist was unusual glaucoma with too high 
intraocular pressures, bad fields, little cupping in the 
right eye but cupping in the left eye.  The plan was to 
discontinue present medications and to start Alphagan, three 
times a day, in both eyes, and to return for fields and 
"ME."  

In a VA progress note dated in March 2001 the ophthalmologist 
wrote the history was glaucoma treatment with reservations.  
As to fields, he said, "[s]ee the recent and previous sets - 
such a change in one month is hard to imagine.  Claims to be 
using his drops."  Intraocular pressure was 19 in each eye.  
The ophthalmologist also said, "[s]eems disparity between 
discs and fields as they appear today."  The plan was to 
continue brimonididine (Alphagan) three times a day.  The 
ophthalmologist ordered an MRI (magnetic resonance imaging) 
study of the brain and optic nerves.  In an eye clinic note 
dated in mid-May 2001, the ophthalmologist, under history 
stated, "[g]laucoma on Alphagan. Discs seem out of union 
with field loss."  Intraocular pressure was 18 in the right 
eye and 19 in the left eye.  The impression was acceptable 
intraocular pressures for now.  

The veteran underwent a VA MRI study of the brain in 
May 2001, and the report is dated in June 2001.  The 
radiologist said the optic nerves appeared within normal 
limits, bilaterally, and there was no sign of infection in 
the orbits.  The radiologist noted enhancement of signal on 
images in the white matter of the parietal lobes, 
bilaterally, which he said was compatible with 
atherosclerotic disease.  He noted that the pons also showed 
small areas of increased signal enhancement compatible with 
atherosclerotic disease.  The impression was no acute 
findings, atherosclerotic disease suspected.  

When the veteran was seen at the VA eye clinic in 
January 2002, his chief complaint was that he needed new 
glasses.  He reported light flashes across vision, which he 
said had been going on for years.  He said he was not worried 
about this.  The veteran reported that he had lost a 
prescription written from the Waco VA in January 2001.  He 
reported that a battery exploded in his face 36 years ago and 
he had received acid and fragments in the right eye.  The 
veteran stated that the past July he had a foreign body in 
his right eye; he described it as scratchy and sticky and 
reported that he used eye wash to remove it.  He also gave a 
history of a head-on auto accident in 1983.  Examination by 
an eye technician showed corrected visual acuity was 20/25 -2 
in each eye.  On examination of the pupils, the examiner 
noted anisocoria and said both pupils were reactive.  
Intraocular pressure was 20 in the right eye and 18 in the 
left eye.  In the same note, the ophthalmologist, pertaining 
to glaucoma check said with respect to fields, "[s]ee them; 
it is hard to imagine the past time's fields are from this 
man."  The ophthalmologist noted intraocular pressure was 18 
in the right eye and 19 in the left eye.  He prescribed 
Xalatan HS (latanoprost).  The ophthalmologist noted the 
veteran asked for a new prescription for glasses.  He 
observed that the veteran read 20/25 in each eye with old and 
auto refractor prescription, but then began seeing 20/100 in 
the right eye with old prescription as well as with new 
prescription.  The ophthalmologist said he saw no evidence of 
eye problems with scope or slit lamp examination.  

Refraction was done for the veteran by an ophthalmology 
technician in the VA eye clinic in February 2002.  The 
veteran was given a prescription for new glasses.  

When the veteran was seen at the VA eye clinic in July 2002, 
he reported that he liked his new glasses and could see out 
of them.  An ophthalmology technician noted anisocoria on 
examination of the pupils, and intraocular pressure was 18 in 
the right eye and 20 in the left eye.  The veteran was also 
seen by the VA ophthalmologist who noted that the veteran 
reported that he had been using his eye drops but had run out 
last night.  The ophthalmologist noted that disc examination 
showed .6 in both eyes with temporal thinning 7-11 and 1-5.  
The plan was to continue Xalatan, and the veteran was to 
return in six months for fields and intraocular pressure 
check.  

The next entry in the VA progress notes is dated in 
November 2004 and shows the veteran requested the eye clinic 
fill an outside prescription for Alphagan.  The veteran 
stated that he was followed by Waco Eye Associates for all 
eye care and wanted to remain with them.  The veteran also 
stated that he had bad experiences with the VA 
ophthalmologist.  

Other evidence of record includes private medical records 
showing that in late October 2002 the veteran was seen at 
Hillcrest Family Healthcare Center, and the assessment was: 
hypertension, uncontrolled; acute sinusitis; and headaches.  
He was treated with Clonidine in the clinic and was giving 
Norvasc, which he was to start on a daily basis.  He was 
advised to go to the emergency room if he had a severe 
headache, visual changes, upper or lower extremity weakness, 
or speech difficulty.  Four days latter, still in late 
October 2002, the veteran went to the emergency room at 
Hillcrest Baptist Medical Center.  He presented with a 
headache that he said had been going on for about a week.  He 
described the headache as tending to be slightly more on the 
right side.  Blood pressure was reported elevated at 243/123, 
repeat 152/121 and 175/110.  The veteran was given Lortab for 
his headache.  A CT (computed tomography) scan of the head 
was ordered and was negative except for atrophy.  On return 
from the CT scan, the veteran's blood pressure had 
spontaneously gone down to 168/91 after treatment for his 
headache with Lortab.  An electrocardiogram showed an 
inverted T in the lateral leads, which was said to be 
consistent with left heart strain/ischemia.  The impression 
was hypertension, headache, and question of early congestive 
heart failure.  On discharge, the veteran was advised to 
follow-up with his physician.  

The following day the veteran went to Hillcrest Clinics, and 
it was noted that he had been seen in the emergency room both 
the previous day and the previous night for pressure behind 
his right eye.  It was noted he had been given Fiorinal and 
Lasix in the emergency room and felt much better.  The 
assessment at the clinic was sinusitis, hypertension, and 
headache, improved.  Five days later, in early November 2002, 
the veteran saw Elizabeth B. Turnage, M.D., and gave a 
history of right eye pain and headache to the right face, 
which he reported had started the previous Sunday and he went 
twice to the emergency room.  He said he has glaucoma and 
last saw a VA ophthalmologist three months ago.  He also gave 
a history of migraine and said it felt similar, but never in 
his eye before.  He said the pain had resolved, but he woke 
up with it this morning.  On examination, the iris was 
slightly bowed.  The assessment included right eye pain, 
question of etiology.  Dr. Turnage arranged for the veteran 
to see Dr. Schlecte at Waco Eye Associates that morning.  

An August 2005 letter from Waco Eye Associates reports the 
veteran was first seen there in November 2002 by M. Charles 
Schlecte, M.D., on referral by another physician for right 
eye pain and inflammation.  In a November 2002 office note, 
Dr. Schlecte noted that the veteran reported that his right 
eye had been hurting for more than a week.  He reported that 
he was using Xalatan eye drops from the VA hospital for 
glaucoma.  After examination, the diagnosis was unexplained 
pain.  The treatment was to discontinue the eye drops for 
glaucoma, and the physician prescribed Lotemax and Fiorinal.  
Two days later, the veteran returned and reported he was 
feeling better.  He said the pain started on the right brow 
and went to the eye.  Applanation tonometry was 21 in the 
right eye and 22 in the left eye.  The diagnosis was primary 
open angle glaucoma.  The physician decreased the Lotemax 
dose.  Three days later, in the first week of November 2002, 
the veteran returned and was noted to have swelling below the 
right eye.  Applanation tonometry was 23 in the right eye and 
25 in the left eye.  The diagnosis was primary open angle 
glaucoma, and Dr. Schlecte prescribed Alphagan.  

Four days later, the veteran returned to Hillcrest Clinics 
and saw Hilary L. Canipe, M.D., who noted the veteran 
reported he continued to have terrible headaches on the right 
side, which awakened him at night and made him cry.  He 
reported he had seen Dr. Schlecte, who could not find 
anything wrong.  He said he does have glaucoma on that side 
and it was thought possibly that Xalatan caused the 
headaches.  He said the Fiorinal did not help and that Aleve 
did help.  The assessment after examination was right sided 
headache, retro-orbital.  Dr. Canipe noted that she spoke 
with Dr. Schlecte and would check an MRI of the head with 
contrast and with orbit cuts.  She prescribed Vicodin as 
needed for pain.  

When he saw Dr. Schlecte in mid-November 2002, the veteran 
reported he had used eye drops that morning.  Applanation 
tonometry was 17 in the right eye and 20 in the left eye.  
Cup to disc ratio was .2 in the right eye and .4 in the left 
eye.  The diagnosis was primary open angle glaucoma, and Dr. 
Schlecte continued the prescription for Alphagan with three 
refills.  The veteran saw Dr. Canipe at Hillcrest Clinics in 
early December 2002 for follow-up.  The veteran said he was 
feeling better and the soreness in his head was improving.  
He reported he was on new eye drops with Dr. Schlecte.  He 
also reported he was continuing to take Norvasc but said his 
blood pressure was elevated at home.  He also said he was 
having pressure in his right sinus and thought he needed a 
sinus pill.  After examination, the assessment was allergic 
rhinitis and hypertension.  The physician prescribed Allegra 
for the rhinitis and added Benazepril for hypertension with 
continuation of Norvasc.  Later records from Hillcrest Clinic 
and Dr. Canipe indicate that the veteran's hypertension was 
well controlled, and later records from Waco Eye Associates 
and Dr. Schlecte show the veteran continued to be followed 
for glaucoma (with visual field charts dated in March 2003, 
April 2004, and February 2005) and was provided with 
prescriptions for Alphagan.  

On review of the record as outlined above, it is the judgment 
of the Board that further development is needed relative to 
the claim for compensation benefits under 38 U.S.C.A. § 1151 
based on claimed bilateral eye injury.  Initially, the Board 
notes that although the claims file includes printouts of VA 
electronic records for the veteran dated from December 1999 
to July 2002 and in November 2004, it does not include the 
complete VA medical records.  In particular, it does not 
include visual field charts and data for visual field 
measurements which, based on references in the records 
outlined above, were most likely conducted in January 2001, 
February 2001, March 2001, and January 2002.  Also, in the VA 
eye clinic progress note dated in February 2001, as to discs, 
the ophthalmologist said "see drawing."  There is no such 
drawing in the claims file, and action should be taken to 
obtain the original paper records for the veteran from the VA 
eye clinic, including from December 1999 to November 2004.  

Further, as to private medical records, a record dated in 
November 2002 refers to plans for an MRI of the head with 
contrast and with orbit cuts.  The claims file does not 
include the report of any such MRI study, and if the study 
was done, action should be taken to attempt to obtain the 
report.  

Because of the specialized nature of ophthalmology tests, 
including visual field testing, and the absence in the record 
of explanation of the meaning of various findings such as 
reports related to disc examinations, combined with the VA 
ophthalmologist's indications of unexpected findings as well 
as the notation in the private medical records in 
November 2002 that it was thought that Xalatan (prescribed by 
the VA ophthalmologist) possibly caused the veteran's 
headaches, it is the judgment of the Board that the veteran 
should be examined by an ophthalmologist and a medical 
opinion should be obtained.  The purpose of this is to 
determine whether the veteran has additional disability 
caused by VA medical treatment or examination and further 
whether the  proximate cause of any such disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical treatment or examination; or, whether 
the veteran has additional disability caused by VA medical 
treatment or examination, the proximate cause of which was an 
event that was not reasonably foreseeable.  See 38 U.S.C.A. 
§ 1151.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file complete VA medical records for the 
veteran dated from December 1999 to the 
present.  This should not be limited to 
electronic records but should 
specifically include the drawing to which 
the VA ophthalmologist referred in a 
February 2001 progress note as well as 
visual field charts and data for visual 
field measurements which, based on 
references in the electronic records 
currently in the claims file, were most 
likely conducted in January 2001, 
February 2001, March 2001, and 
January 2002.  Any other or subsequent 
handwritten records and/or visual field 
charts should also be obtained and 
associated with the claims file.  

2.  Request that the veteran identify the 
name and address of the health care 
facility or radiology practice that may 
have performed an MRI study of the head, 
which was probably ordered by Dr. Hilary 
Canipe in November or December 2002.  
Request that the veteran provide release 
authorization for the report of any such 
MRI study and take action to obtain a 
copy of the report and associate it with 
the claims file.  

3.  Arrange for VA examination of the 
veteran by an ophthalmologist who has not 
previously been involved in the veteran's 
care, for an opinion as to the nature and 
extent of any "additional disability" 
attributable to medical examination or 
treatment (including, but not limited to, 
prescription of Xalatan) by the VA 
ophthalmologist who treated him from 
February 2001 to July 2002.  The 
examination report should include a 
detailed account of all manifestations of 
relevant pathology found.  All necessary 
studies and/or tests for an accurate 
assessment should be conducted.  

The specialist is requested to review the 
entire record, including complete VA 
medical records, drawings, and visual 
field charts as well as private medical 
records (including those dated from 
October 2002 to December 2002) and 
identify the condition of the veteran's 
eyes before, during, and after the period 
he was seen by the VA ophthalmologist 
(which was from February 2001 to 
July 2002).  The specialist is requested 
to provide an opinion as to whether it is 
at least as likely as not (50 percent 
probability or higher) that the veteran 
suffered any additional disability as a 
result of examination or treatment by the 
VA ophthalmologist.  The specialist is 
also requested to provide and an opinion 
as to whether it is at least as likely as 
not (50 percent probability or higher) 
that the veteran suffered any additional 
disability as a result of being 
prescribed Xalatan by the VA 
ophthalmologist.  

If the specialist determines that it is 
at least as likely as not that 
examination, treatment, or the Xalatan 
did cause additional disability, then the 
examiner should offer opinions on whether 
the evidence shows an event not 
reasonably foreseeable caused the 
additional disability and whether there 
was fault on VA's part, including whether 
the medication and dose were appropriate.  

The specialist should provide an 
explanation of the rationale for each 
opinion.  

The claims file must be provided to the 
specialist and that it was available for 
review should be noted in the examination 
report.  

4.  Then, after completion of any other 
development indicated by the state of the 
record, readjudicate entitlement to 
compensation pursuant to 38 U.S.C.A. 
§ 1151 for bilateral eye injury, claimed 
as due to VA lack of proper 
care/negligence in providing 
ophthalmologic examination or treatment, 
including, but not limited to, 
prescription of Xalatan.  If the benefit 
sought on appeal remains denied, issue an 
appropriate supplemental statement of the 
case and provide the veteran an 
opportunity to respond.  


The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




